Citation Nr: 0407604	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-17 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

3.  Entitlement to an increased rating for depression and 
anxiety, currently evaluated as 50 percent disabling.  

4.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling. 

5.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling.  

6.  Entitlement to an increased (compensable) rating for a 
gastrointestinal disorder. 

7.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.  

8.  Entitlement to an increased rating for left hip bursitis, 
currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased (compensable) rating for 
eczema.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board observes that entitlement to service 
connection was established for depressive and anxiety 
disorders, among other conditions, by virtue of the February 
1998 rating decision.  

The appellant and her spouse provided testimony before the 
subscribed Veterans Law Judge at a Travel Board hearing, 
conducted in May 2003.  A transcript of these proceedings has 
been made a part of the veteran's record.  

The issue of entitlement to a total rating based on 
individual unemployability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have PTSD related to her 
military service.

3.  At the May 8, 2003 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the appellant 
stated that she wished to withdraw her increased rating 
claims.  


CONCLUSIONS OF LAWS

1.  PTSD associate with the veteran's military service is not 
currently shown.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The criteria for withdrawal of a Substantive Appeal with 
respect to the veteran's increased rating claims have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Service Connection for PTSD

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); Cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

The Board observes that VA's duties have been fulfilled to 
the extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
February 2001 rating decision and the September 2002 
statement of the case.  The RO also notified her by a letter 
dated August 2001, that she needed to submit evidence in 
support of her claim, such as statements from doctors who 
treated her for the claim PTSD.  Therefore, VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in August 2001, the RO asked her to specify 
where she had received treatment and solicited releases to 
obtain her private records.  The RO also informed her that it 
would request these records.  In response to this request, 
the veteran submitted an August 2001 statement indicating 
that she had no other medical records and that all of her 
treatment had been provided at the VA Medical Center in 
Denver, Colorado.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records and the Board took her testimony 
in a Travel Board hearing conducted in May 2003.  At that 
hearing, the veteran and her spouse provided testimony to the 
effect that she applied for Social Security Administration 
(SSA) benefits previously, but was denied disability 
benefits.  In addition, they reported that the record upon 
which SSA based its denial consisted of the reports of VA 
medical treatment, and no other source.  As a consequence, 
the SSA record was not obtained.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the veteran's case, as noted above, the RO issued a rating 
decision in February 2001.  Only after that rating action was 
promulgated did the RO, in August 2001, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2001 was 
not given prior to the first adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a).  After the notice was provided, the case 
was readjudicated and a statement of the case was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  However, as 
noted above, she informed VA that she had nothing further to 
submit.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  Specifically, in its 
August 2001 letter, the RO advised the veteran that if she 
wanted to get additional information or evidence that might 
support her claim, she could do so by informing VA of such 
information or by submitting it herself.  The RO stated, 
"You can help us with your claim by getting the information 
or evidence and sending it directly to us."  Thus, 
indicating that the veteran should send everything pertinent 
to her claim that was available to her.  The Board observes 
that the veteran responded in and August 2001 letter that she 
had no additional evidence to submit.  Thus, there is no 
prejudice to the veteran in the instant case.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

PTSD

A grant of service connection for PTSD requires the following 
elements: 1) a current medical diagnosis of PTSD, which is 
presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

It is important to note that, section 3.304(f) was amended, 
see 64 Fed. Reg. 32,807 (1999), and the amended version, 
which was made retroactively, effective to March 7, 1997 no 
longer requires evidence of a "clear diagnosis" of PTSD.  
Harth v. West, 14 Vet. App. 1 (2000).  As amended, Section 
3.304(f) provides service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

1. Current Diagnosis

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions.  The veteran's service medical 
records show that she underwent psychological testing in 
December 1994 due to complaints of sleep disturbance, memory 
loss, depression, poor concentration, distemper and fatigue.  
At that time, the examiner noted that the veteran displayed 
symptoms suggestive of post-traumatic stress reaction, as 
well as symptoms of mood disorder, in remission due to 
medication.  The diagnoses were rule out PTSD and major 
depression.  PTSD is reflected in reports of VA outpatient 
treatment dated from December 1999.  The clinical bases for 
this diagnosis has not been set forth.  

The Board observed in addition, that the report of the VA 
examination in October 1997 reflects the diagnosis of 
dysthymia.  The November 1998 VA examination reflects the 
diagnosis of depressive disorder, and the report of the 
August 2000 examination reflects a diagnosis of dysthymia.  
On each occasion, the claims folder was available for the 
examiner's review.  

2. Engaged in Combat

Turning to the question of whether a veteran engaged in 
combat with the enemy, under 38 C.F.R. § 3.304(f), it must 
first be determined whether or not the veteran served in 
combat.  Then, if the veteran has been in combat, it must be 
determined whether the claimed inservice stressors are 
consistent with the circumstances, hardships, or conditions 
of the combat in which she participated. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 shows that she served with the 864 
Engineering Battalion and was the recipient of the Southwest 
Asia service medical with 3 bronze service stars and the 
Kuwait Liberation Medal, among other awards and decorations.  
Her military occupational specialty was noted to be general 
construction equipment operator.  In addition, she was noted 
to have accumulated 7 months and 13 days of foreign service.  
The Persian Gulf registry shows that she served in the 
Persian Gulf between January 1991 and August 1991.  

The service medical records, including a December 1994 
psychological report shows that the veteran worked as a clerk 
and during her eight to nine months in the Persian Gulf, she 
worked in the mail service for her battalion.  There is no 
allegation from the veteran or indication from the service 
records that the she engaged in combat with the enemy.  Thus, 
as noted above, her allegations of occurrence of stressor 
must be corroborated by credible supporting evidence.  

3. Stressors

A December 1994 report of psychological testing shows that 
the veteran reported that although she was not in combat in 
the Persian Gulf, she felt her life was in danger when she 
drove "due to the lack of concern for highway etiquette 
shown by other drivers."  In addition, she reported that on 
one occasion, while changing a tire in a remote location, she 
was approached by a herdsman who did not move away until she 
drew her weapon.  

At the October 1997 VA examination, the veteran reported that 
during her service in the Persian Gulf and while acting as a 
commander's driver, she saw many car accidents, wrecked cars 
and dead bodies.  She also reported that one day she went 
into a city and heard scud sirens.  She reported that she was 
afraid.  At the November 1998 VA examination the veteran 
reported that she experienced "flashbacks" when she heard 
or saw traffic accidents.  A December 1999 VA outpatient 
treatment report shows that the veteran reported that she had 
sleep disturbance and intrusive memories related to her 
military experiences in Saudi Arabia.  She reported seeing 
the aftermath of automobile accidents after the bodies had 
been removed.  She indicated distress related to her 
consideration of "the deaths and how mangled the bodies must 
have been."  Also, she again made reference to being 
approached by an Arab man until she aimed her weapon at him.  
Finally, she reported that she saw the bombing of Bagdad.  
She reported fear associated with these experiences.  In 
addition, she provided testimony at a Travel Board hearing 
conducted in May 2003, stating that she experienced 
flashbacks while driving if she passes an accident scene.  

The Board observes that VA regulations were amended in 1996 
to adopt the nomenclature of the fourth edition of DSM (DSM-
IV).  Cohen, supra.  The DSM-IV provides two requirements as 
to the sufficiency of a stressor:  (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror".  DSM-IV at 427-28.  
These criteria are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response).  Harth v. West 
14 Vet. App. 1 (2000).  Consequently, the events articulated 
by the veteran need not be of satisfy the former objective 
standard of creating significant emotional stress to create a 
similar response in almost anyone.  The veteran must simply 
state that the alleged events resulted in an intense response 
in her.  However, what is problematic in this case is the 
lack of corroborative evidence that veteran's alleged 
noncombat stressors actually occurred.  

Independent verification of such the alleged stressors in 
this case would be impossible due to the nature or the 
stressors.  The Board is not attempting to challenge the 
veracity of the appellant.  Clearly, she is competent to 
discuss personal experiences.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, in spited of numerous inquiries, she 
has not provided specific facts such as names, dates or 
locations that could be verified by a search by the proper 
sources.  Independent verification of noncombat stressors is 
one of the elements required for her to prevail in her claim 
for service connection for PTSD.  

Just as significantly, the Board finds that the preponderance 
of the evidence does no support a current diagnosis of PTSD.  
Although a "clear diagnosis" of PTSD is not need to 
initiate the inquiry and develop the issue of entitlement to 
service connection for PTSD, that condition must be present 
in order to support a claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As noted above, PTSD was ruled out by all three of the post-
service VA examinations.  The examination reports show that 
all examiners had the benefit of a review of the veteran's 
clinical history and consideration of the veteran's alleged 
stressors.  However, the presence of PTSD was not verified.  
Rather, the veteran has been found to have a depressive 
disorder or dysthymia.  Other instances in which PTSD was 
diagnosed do not reflect access to the veteran's clinical 
records or consideration of all available evidence at that 
time.  As a consequence, less probative value must be 
assigned to these clinical assessments.  In view of the 
foregoing, entitlement to service connection for PTSD is 
denied, as the preponderance does not support a current 
diagnosis of PTSD.  

Increased Rating Claims-Substantive appeal withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

At the May 2003 Travel Board hearing, the appellant stated 
that she did not want to pursue individual increased rating 
claims, but rather, wished to establish entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  In essence, she has withdrawn 
the appeals with respect to the individual increased rating 
claims.  The affected appeals include the following:  
entitlement to an increased rating for depression and 
anxiety, currently evaluated as 50 percent disabling; 
entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling; entitlement to an 
increased rating for lumbosacral strain with degenerative 
disc disease, currently evaluated as 20 percent disabling; 
entitlement to an increased (compensable) rating for a 
gastrointestinal disorder; entitlement to an increased rating 
for headaches, currently evaluated as 30 percent disabling; 
entitlement to an increased rating for left hip bursitis, 
currently evaluated as 10 percent disabling; and entitlement 
to an increased (compensable) rating for eczema.  The hearing 
transcript provides the written instrument necessary to 
satisfy 38 C.F.R. § 20.204.  See Tomlin v. Brown 5 Vet App 
355 (1993).  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues.  To this extent, the appeals are 
dismissed.




ORDER

Service connection for PTSD is denied.  

3.  An increased rating for depression and anxiety, currently 
evaluated as 50 percent disabling is dismissed.  

4.  An increased rating for asthma, currently evaluated as 30 
percent disabling is dismissed. 

5.  An increased rating for lumbosacral strain with 
degenerative disc disease, currently evaluated as 20 percent 
disabling is dismissed.  

6.  An increased (compensable) rating for a gastrointestinal 
disorder is dismissed.  

7.  An increased rating for headaches, currently evaluated as 
30 percent disabling is dismissed.  

8.  An increased rating for left hip bursitis, currently 
evaluated as 10 percent disabling is dismissed.  

9.  An increased (compensable) rating for eczema is 
dismissed.  


REMAND

As noted above, on November 9, 2000 VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) that redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing her whether she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the August 2001 letter, while VCAA was addressed 
with respect to entitlement to service connection and 
increased ratings, the veteran was not afforded a discussion 
of how she could establish entitlement to a total rating 
based on individual unemployability.  The Board is prohibited 
from performing this function in the first instance inasmuch 
as such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

1.  With respect to the claim for a total 
rating based on individual 
unemployability, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Compliance with the 
duties articulated in Quartuccio, supra, 
is required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate her claim.  In 
addition, she should be asked to send all 
pertinent evidence in her possession that 
has not already been forwarded to VA.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



